Citation Nr: 0733248	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  00-03 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel






INTRODUCTION

The veteran had active service from August 1967 to January 
1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an August 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  

In May 2001, the Board remanded this case to the RO for 
additional development.  The Board then granted entitlement 
to a 50 percent rating for PTSD, effective October 25, 2002.  
The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  Following a 
November 2004 "Joint Motion to Vacate and Remand" (Joint 
Motion), the Court vacated and remanded the Board's decision 
that assigned October 25, 2002 as the effective date for a 50 
percent disability rating for PTSD and total disability 
rating based on individual unemployability (TDIU).

Subsequently, in an April 2005 decision, the Board granted a 
50 percent disability rating for PTSD and granted entitlement 
to TDIU.  The veteran again appealed the Board's decision to 
the Court.  In December 2006, the Court vacated and remanded 
the Board's decision finding that the veteran's PTSD was not 
in excess of 50 percent disabling.  The case is now before 
the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

The Court, in its December 2006 decision, vacated the Board's 
April 2005 decision due to deficiencies in the VA's duty to 
assist in developing this matter for appellate review.  

The Court found that VA failed to comply with VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2007), when VA failed to notify 
the veteran of the information and evidence necessary to 
substantiate his claim and provide an adequate VA medical 
examination to evaluate his PTSD.  

In view of the foregoing, the Board finds that compliance 
with the Court's remand directives requires another remand of 
this matter to obtain a VA medical examination with opinion 
to determine the nature and extent of the veteran's PTSD and 
the effect "on his ordinary activities or ability to work."  
The Court emphasized that the most recent VA PTSD examination 
was dated in October 2002, approximately 2 years prior to the 
Board's determination.  Accordingly, the Court found that the 
Board erred by relying on the outdated examination report.  
On remand, the veteran shall be afforded a VA PTSD 
examination, by an appropriate specialist, who has not 
participated in his treatment, to ascertain the nature and 
extent of his PTSD and the effect on his ordinary activities 
or ability to work.

Further, during the pendency of this appeal, the Court issued 
a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
effective date, if an increased rating for PTSD is granted on 
appeal.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2007) is 
fully satisfied.  In particular, the AOJ 
must send the veteran a corrective 
notice, that includes an explanation as 
to (1) the information or evidence needed 
to establish an effective date, if an 
increased rating is granted, as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006); (2) explains what 
VA will seek to provide; (3) explains 
what the claimant is expected to provide; 
and (4) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant.

2.  After completion of the above, the 
AOJ should schedule the veteran for a VA 
psychiatric examination, by a specialist, 
who has not participated in the veteran's 
treatment, to determine the nature, 
extent and etiology of his service-
connected PTSD.  The examiner should 
perform any tests or studies deemed 
necessary for accurate assessments.

The psychiatric examiner is to assess the 
nature and severity of the veteran's 
service-connected PTSD in accordance with 
the latest AMIE worksheet for rating 
mental disorders.  The claims file must 
be made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected PTSD, 
including speech patterns, occurrence of 
panic attacks, impairment of memory, 
abstract thinking and judgment, 
disturbances of mood and ability to 
establish and maintain effective work and 
social relationships.  The examiner 
should provide a current Global 
Assessment of Functioning (GAF) score and 
indicate any occupational and social 
impairment according to the rating 
criteria and GAF.  

The rationale for any opinions and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons why.

3.  Following completion of the 
foregoing, the AOJ should review the 
claims folder and ensure that all of the 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
opinion rendered by the VA PTSD examiner.  
If the examination report does not 
include fully detailed description of the 
severity of the service-connected PTSD, 
the report must be returned to the VA 
examiner for corrective action.  
38 C.F.R. § 4.2 (2007) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.")  
Green v. Derwinski, 1 Vet. App. 121,124 
(1991).

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for entitlement to a disability 
rating in excess of 50 percent for PTSD.  
If any determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  The purposes of 
this remand are to comply with due process of law and to 
further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



